Citation Nr: 0531755	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  93-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for a left shoulder 
disability. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder. 

4.  Entitlement to service connection for chronic sinusitis. 

5.  Entitlement to service connection for a left knee 
disability. 

6.  Entitlement to service connection for a bilateral eye 
disability to include cataracts claimed to be due to exposure 
to ionizing radiation. 


REPRESENTATION

Appellant represented by:	L. Murray Fitzhugh, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty for more than 12 years 
between 1955 and 1969.    

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  The case 
was remanded by the Board for additional development in June 
1999. 

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, and a transcript of that 
hearing is of record.  The issue of entitlement to service 
connection for a bilateral eye disability requires additional 
development, and is addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

On June 16, 2003, prior to the promulgation of a decision in 
the appeal, the VA received notification from the veteran, 
through his attorney, that he only wished to pursue his claim 
for service connection for an a bilateral eye disability, and 
that the remaining issues on appeal had been withdrawn.  




CONCLUSION OF LAW

The criteria for a withdrawal of a Substantive Appeal on the 
claims for service connection for a skin disability, left 
shoulder disability, an acquired psychiatric disorder, 
chronic sinusitis, and a left knee disability are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter received on June 16, 2003, the veteran's attorney 
stated that the veteran declined to undergo scheduled VA 
examinations because the examinations were scheduled for 
physical impairments that have been "withdrawn as a basis 
for [the veteran's] disability claim."  He indicated that 
the only claim outstanding was his claim for service 
connection for an eye disorder.  The intent to withdraw the 
other issues was further emphasized by the attorney's 
statement that "[t]he only issue is whether the disability 
to the eyes was caused by exposure on Enwietok Island to 
radiation."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In the instant case, the veteran, though his attorney, has 
withdrawn this appeal with respect to the issues of 
entitlement to service connection for a skin disability, left 
shoulder disability, an acquired psychiatric disorder, 
chronic sinusitis, and a left knee disability.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
these claims, and the appeals in connection with these claims 
are dismissed.   


ORDER

1.  The appeal with regard to the claim for entitlement to 
service connection for a skin disability is dismissed. 

2.  The appeal with regard to the claim for entitlement to 
service connection for a left shoulder disability is 
dismissed.  

3.  The appeal with regard to the claim for entitlement to 
service connection for an acquired psychiatric disorder is 
dismissed.  

4.  The appeal with regard to the claim for entitlement to 
service connection for chronic sinusitis is dismissed. 

6.  The appeal with regard to the claim for entitlement to 
service connection for a left knee disability is dismissed. 


REMAND

It is contended by and on behalf of the veteran that the 
veteran developed a bilateral eye disability, to include 
cataracts, as a result of exposure to ionizing radiation 
during service, thereby warranting service connection for 
this condition.  

Pertinent evidence with respect to the veteran's claim 
includes an April 1992 report from the Defense Nuclear Agency 
which indicated the veteran's service included a period in 
which he was stationed in the Marshall Islands on Eniwetok 
from June 18, 1957, to September 25, 1957.  This report 
indicated that operation "REDWING," an atmospheric nuclear 
test series, occurred at Bikini and the Eniwetok Atolls from 
May 5, 1956, to July 22, 1956, and that by May 1957, one 
month prior to the veteran's arrival at Eniwetok, "radiation 
intensities" had decreased to below 0.001 rem gamma per day, 
a reading normally considered as a "background" level.  
Thereafter, a November 1996 letter from the Defense Special 
Weapons Agency (DSWA) (formerly DNA) noted that the 
information provided in April 1992 was a generic 
reconstruction and that an individual dose assessment for the 
veteran had not been accomplished, in part due to the failure 
of the veteran to respond to the request for specific 
information as to his activities at Eniwetok in 1957.  

The veteran questioned the validity of this reading, and 
obtained an alternate dose reconstruction from a Stanford 
physicist dated in April 1993 based on the inclusion of the 
veteran's reported presence on "Island Sally (Aomon) at 
least twice and possibly up to 4 times, staying for 
approximately 4 hours on each visit." This physicist stated 
that while there were, to his knowledge, no radiation 
measurements contemporaneous to the veteran's stationing 
there in 1957, it could be "inferred" from a radiological 
survey of Sally in the early 1970s that his eyes were exposed 
to 1.6 rem of gamma radiation alone, with a possible unknown 
additional exposure to high energy beta particles.  

To resolve the above conflicting evidence as to the amount of 
radiation exposure, a report from an independent expert was 
requested by the RO.  Such a report was completed in November 
1996, with the conclusion therein being that the April 1993 
report was "more likely than not" to have been 
"exaggerated," and that the disagreement between the two 
reports was "inconsequential because radiogenic cataracts 
have been associated only with doses in excess of 200 rem."  
Thereafter, a November 1997 opinion from the VA's Chief 
Public Health and Environmental Hazards Officer, utilizing 
the dose estimate of the Stanford physicist of an exposure of 
1.6 rem, concluded that because the medical literature 
indicated that the threshold dose of radiation resulting in 
lens opacities in atomic bomb survivors was about 60-150 
rads, it was unlikely that the veteran's cataracts could be 
attributed to in-service exposure to ionizing radiation.  

The June 1999 remand requested an individual dose assessment 
for the veteran and the completion of the other claims 
development requirements of 38 C.F.R. § 3.311.  The requested 
dose assessment was obtained from the Defense Threat 
Reduction Agency (DTRA) in April 2002, with this report 
indicating the radiation exposure to the veteran's eyes 
resulting from all exposures to radioactive material was as 
much as 0.6 rem.  This assessment included the assumption 
that part of the veteran's service included visits to Sally 
Island.  The veteran again disputed this dose assessment, and 
in documentation from research compiled by the veteran 
submitted through his attorney in May 2002, the veteran 
posited the alternate dose estimate of "as much as 11.0 rem 
and most likely more."  

Thereafter, the RO solicited another opinion from VA's Chief 
Public Health and Environmental Hazards Officer as to whether 
the veteran's cataracts were the result of in-service 
exposure to ionizing radiation.  Such an opinion was 
completed in January 2003, and the conclusion therein, base 
on an assumption that the veteran's eyes were exposed to as 
much as 0.6 rem of ionizing radiation during service was, 
again, that it was unlikely that the veteran's cataracts 
could be attributed to exposure to ionizing radiation during 
service.  

After the promulgation of the January 2003 opinion, the 
National Research Council (NRC) of the National Academy of 
Sciences determined in a May 8, 2003, report that some 
radiation dose estimates compiled by DTRA were flawed.  In 
particular as applicable to the instant case, the NRC study 
found fault with "upper bound radiation doses for 
atmospheric [nuclear] test participants and 
Hiroshima/Nagasaki occupation forces prepared by DTRA."  
See, e.g., Department of Veterans Affairs (VA) Fast Letters 
03-31, (Oct. 17, 2003), 04-20 (September 20, 2004).  As such, 
the RO requested a revised dose estimate from the DTRA 
consistent with the NRC report.  Correspondence from the DTRA 
dated in June 2005 indicated that they were faced with a 
backlog of claims, and would prepare a dose reconstruction 
for the veteran as the backlog is reduced.  Consideration of 
such revised dose estimates was "waived" by the veteran 
through a statement received from his attorney in February 
2005.  Notwithstanding this assertion, and given the 
additional development required in this case as described 
below, the Board concludes that to ensure due process to the 
veteran, the RO should be afforded the first opportunity to 
adjudicate the veteran's claim based on a review of the 
revised dose estimates when they become available.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In addition to the question of the proper dose of ionizing 
radiation the veteran should be presumed to have been exposed 
to during service that need to be resolved,  there is a 
conflict in the medical opinion of record as to whether such 
exposure caused the veteran's cataracts, as the record 
reveals, in contrast to the opinions from the VA's Chief 
Public Health and Environmental Hazards Officer, some 
competent medical opinions finding such an etiologic linkage.  
(See July 1980 opinion of Dr. Lambert and December 1992 
opinion of Dr. Donaldson).  As such, another medical opinion 
from the VA's Chief Public Health and Environmental Hazards 
Officer that, in addition to considering the reconstructed 
dose estimates, reconciles the medical opinions of record is 
necessary in order to equitably adjudicate the veteran's 
case. 

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  Following the receipt of the 
reconstructed dose estimates from the DTRA, 
the case should be referred to the office 
of the VA Under Secretary for Benefits in 
Washington, DC, pursuant to the provisions 
of 38 C.F.R. § 3.311(b) for the purpose of 
obtaining a medical opinion as to whether 
the veteran developed cataracts or any 
other eye disability due to exposure to 
ionizing radiation schedule.  The opinion 
should reconcile any conclusions with those 
made by Dr. Lambert in July 1980 and Dr. 
Donaldson in December 1992.  (These 
opinions and some other relevant medical 
evidence have been tabbed in pink, on the 
left side of the claims files.)

2.  Following the completion of the 
development requested above, the RO should 
readjudicate the claim for service 
connection for a bilateral eye disability.  
To whatever extent this adjudication does 
not result in a complete grant of all 
benefits sought in connection with this 
claim, the veteran and his attorney should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on this 
claim, to include a summary of the evidence 
and discussion of all pertinent 
regulations, including the documents and 
reports from the examination requested 
above and the Veterans Claims Assistance 
Act of 2000.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


